Case 1:19-cr-03599-JAP Document17 Filed 10/28/19 Page 1of1

Vat Ge
K qi, yee
J PNET ae 5 +3
GNEFEB-STAFES-342-40T COURT

TP BUQUERQUE, NEW MEXICO

(Rev. 06/19) Waiver of Detention Hearing

UNITED STATES DISTRICT COUR
for th ACT 28 70 \

District of New Mexico ce al
MITCHELL A. ELFERS

United States of America CLERK

: Case No. CR. 1G - 3594 TP

ohn Ucvnahey LeAdcvocle
Defendand JN

WAIVER OF DETENTION HEARING
L | tow Mal Wo: 2AKDE { odes pa ly _ charged in: (an indictment, complaint, petition)
with Volum ker ean laure, bakesT ,
Title | & , us.c§ W154 aad y {1 _, and having appeared before

 

this Court and been advised of my rights as required by Fed. R. Crim. P. 5 or 32.1 and 18. U.S.C. § 3142,
including my right to have a detention hearing, do hereby waive (give up) my right to a detention hearing

and agree to be detained. However, I reserve the right to petition the court to review my detention and set

reasonable conditions of release.

 

Date: joins h ] Sel Ledeetrie.

Defendant's signature

(yj A y-—

Signature « of defendant ’Saltvney

Whalissn. Ann Mer S

Printed name of defehdant ’s attorney

 

 
